People v Lyons (2018 NY Slip Op 03857)





People v Lyons


2018 NY Slip Op 03857


Decided on May 30, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2014-09017
 (Ind. No. 4/13)

[*1]The People of the State of New York, respondent,
vBeth Lyons, appellant.


Paul Skip Laisure, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Richmond County (Stephen J. Rooney, J.), imposed June 12, 2014, upon her plea of guilty, on the ground that the sentence was excessive. Cross motion by the respondent to dismiss the appeal on the ground that it is barred by CPL 450.10(1).
ORDERED that the cross motion is denied; and it is further,
ORDERED that the sentence is affirmed.
The defendant's valid waiver of her right to appeal precludes review of her contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267; People v Lopez, 6 NY3d 248, 255-256; People v Hidalgo, 91 NY2d 733, 737; People v Barone, 120 AD3d 826).
CHAMBERS, J.P., HINDS-RADIX, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court